ACCEPTED
                                                                             04-13-00892-CV
                                                                  FOURTH COURT OF APPEALS
                                                                       SAN ANTONIO, TEXAS
                                                                        1/6/2015 12:22:27 PM
                                                                               KEITH HOTTLE
                                                                                      CLERK


                              NO. 04-13-00892-CV

                                                             FILED IN
                                                      4th COURT OF APPEALS
                           IN THECOURTOF APPEALS       SAN ANTONIO, TEXAS
                           FORTHEFOURTH  DISTRICT     01/6/2015 12:22:27 PM
                              SANANTONIO,
                                        TEXAS             KEITH E. HOTTLE
                                                               Clerk



                                DORAGULLEY,

                                   Appellant

                                      V.

                             STATEFARMLLOYDS

                                   Appellee


                                 On Appealfrom
                            CauseNo.2008-Cl-03371
                      288thDistrict
                                  Court,BexarCounty,Texas


                  APPELLANT'SUNOPPOSED MOTION
            TO EXTENDTIMETO FILEMOTIONFORREHEARING


       Appellant,Dora Gulley,respectfully
                                       requeststhe Courl to granta

twenty(20)dayextension
                     to fileher Motionfor Rehearing,
                                                  andwouldshow

the Courtas follows:

       1.      The deadlinefor filing Appellant'sMotionfor Rehearingis

J a n u a r7y, 2 0 1 5 .

       2.      Therequested
                          extension
                                  is 20 days,to January
                                                      27,2015.
    3.    This extensionis neededin part becauseAppellant's
                                                         counsel

was on vacation
              from December
                          23,2014throughJanuary2,2015,and

had notifiedthe Courton February7,2014 of same. The Judgmentand

      wereissuedon December
Opinion                   23,2014.TheOpinionis 22 pageslong

andrequires
          extensive
                  analysis.

    4.    Therehavebeenno previous        grantedregarding
                                 extensions              this

Motionfor Rehearing.

                       Certificateof Conference

    Appellant's
             counselhasconferred
                               withAppellee's
                                            counsel,
                                                  whodoes

notopposethe reliefsoughtin thisMotion.

                           Praverfor Relief

     For the reasonsset forthabove,Appellantrespectfully
                                                      requeststhat

thisCourtgranta twenty(20)day extension,
                                      or untilJanuary27, 2015to

fileherMotionfor Rehearing.

                                     Respectful
                                             ly submitted,

                                     Rrlrv nruoRtev
                                     ArronruevsAr Lnw


                                     DARBYRILEY
                                     sBN. 16924400
                                     320Lexington  Avenue
                                     SanAntonio,  Texas 78215
                                     (210\ 225-7236
                                     (210)227-7907Facsimile
                                     darbyriley@rilevlawfi
                                                        rm.com
                                     ATTORN   EYSFORAPPELLANT
                              CERTIFICATE
                                        OF SERVICE

     I herebycertifythat a true and correctcopy of Appell   n to
ExtendTimeto FileMotionfor Rehearing  hasbeensenton th      day
of January,2015
              to thefollowing counselof record:

ElliotClark
eclark@winstead.com
LindaJ. Burgess
lburqess@wi nstead.
                  com
WrrusreRoSecHnesr& MrNrcrpC
401Congress  Ave.,Suite2100
Austin,Texas 78701
Telephone:(512)370-2881
Fax: (512)370-2850

Ray R. Ortiz
ray@ao-law.com
JoNES,   Aruonrws    & Onlz, P.C.
1 0 1 0 0R 6 u n i oP
                    n l . .S u i t e6 0 0
SanAntonioTX 78216
Telephone:(210)344-3900
Fax: (210)366-4301




                                            3